DETAILED ACTION
This action is responsive to the application No. 16/221,632 filed on December 17, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/18/2021 responding to the Office action mailed on 12/21/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6, 13, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-7, 9-19, and newly added claims 21-22.

Terminal Disclaimer
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,157,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baks (US 2018/0159203).

Regarding Claim 16, Baks (see, e.g., Fig. 4A), teaches an electronic apparatus, comprising:
a chip package 410/102;
a dielectric housing 451 covering the chip package 410/02, wherein a gap 460 or a first dielectric layer is in between the housing 451 and the chip package 410/102;
a patch antenna 414 comprising a plurality of antenna patterns 414-1/414-4 (i.e., top portions of 414 on surface 410-1); and
an antenna director 452 comprising a plurality of director patterns 452-1/452-4, the antenna director 452 being spaced apart from the patch antenna 414 by a distance, wherein the antenna director 452 and the patch antenna 414 are disposed in between the housing 451 and the chip package 410/102, and at least 452 and the patch antenna 414 is disposed on the dielectric housing 451, and
wherein:
the patch antenna 414 and the antenna director 452 located over a topside of the chip package 410/102 are arranged in a face to face manner such that a position of each of the plurality of antenna patterns 414-1/414-4 (i.e., top portions of 414 on surface 410-1) are aligned and overlapped with a position of each of the plurality of director patterns 452-1/452-4.

Regarding Claim 18, Baks teaches all aspects of claim 16.  Baks (see, e.g., Fig. 4A), teaches that the antenna director 452 is disposed on the dielectric housing 451, the antenna 414 is disposed on the chip package 410/102, and the gap 460 or the first dielectric layer is in between the antenna director 452 and the antenna 414.

Regarding Claim 22, Baks teaches all aspects of claim 16.  Baks (see, e.g., Fig. 4A), teaches that the chip package 410/102 comprises feed-lines 414-1/414-4 that are electrically connected to the patch antenna 414.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 1-5, 7, 9-12, 14, 15, and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/Primary Examiner, Art Unit 2814